HAlvALSON, J.
The decisions of this court have settled the principle, that “the running of a train under such conditions, or at such rate of speed, as renders it impossible for the servants or agents having the management of it, to avoid injury to animals straying on the track, is negligence, rendering the company liable-for the consequent injury.”—L. & A. R. R. Co. v. Cochran, 105 Ala. 354; Birmingham Mineral Railroad Co. v. Harris, 98 Ala. 326; C. R. R. & Banking Co. v. Ingram, Ib. 395; L. & N. R. R. Co. v. Davis, 103 Ala. 661; L. & N. R. R. Co. v. Kelton, 112 Ala. 533. Another principle, consonant with the foregoing, and as well settled is, that if the engineer is competent, and keeping a proper lookout, and does not see and cannot see the approaching animal on or in dangerous proximity to the track, and It comes suddenly thereon, so close to the train that the engineer cannot stop in time to prevent the accident, the company is not liable for the injury done to the ani*368mal.—L. & N. R. R. Co. v. Brinkerhoff, 119 Ala. 606; Choate v. So. Railway Co., Ib. 611; L. & N. R. R. Co. v. Davis, 103 Ala. 661; N., C. & St. L. R. Co. v. Hembree, 85 Ala. 481.
The evidence of defendant tended to show, that the innle was killed between 9 and 10 o’clock in the morning, about MOO jards from a private road crossing; that the train was very'heavy, consisting of an engine and twenty or twenty-ii\e loaded freight cars, and was running about 25 miles an hour at the time of the accident, was well equipped and manned, and the engineer was keeping a steady lookout down the trank at the time; that the track at the place where the mule was killed was straight for a mile towards where the accident occurred, and was a heavy down grade to within about 300 yards where the mule was struck, and from that point, east, the way the train was running, the grade became considerably higher for half a mile to the top of the hill; that when about 300 yards from the private road crossing, the enginer first saw the mule running towards the track, out of a skirt of woods off but adjoining the right of way of the railroad, and he could not have seen him sooner because of the woods; that the mule ran to the track and instead of crossing, he turned and ran up the side of the track, and about three feet therefrom, meeting the engine, and after running about 75 or SO yards, he wheeled and jumped on the track just ahead of the engine and ran a short distance when it was overtaken and killed; that from the time the engineer first saw the mule, he sounded the cattle alarm and did all t-hat any skillful engineer could do to stop the train, and that nothing could have been done in that time to save it. The engineer testified, “that said freight train, considering its speed, weight and the track where the mule was first discovered when it came out of the skirt of woods and towards the track, could not have been stopped in less distance than about a half mile by using all appliances for stopping the train.”
The bill of exceptions states: “The plaintiff introduced evidence tending to show, that the freight train which killed said mule was about one quarter of a mile or more from said private road crossing, when said mule *369came upon the road bed at said private road crossing, and that the engineer of the train, by keeping a proper lookout could have seen said mule when he came upon the roadbed at said private crossing; that the mule ran down west from said private road crossing, and on the north side of the track, meeting the train, about 110 or 115 yards, and then wheeled and jumped on the track, and ran, east, down the track about 15 or 20 feet when it was struck and killed.”
The charge asked by and given for the plaintiff, when applied to the evidence was, on the principles.above announced, free from error.
The 2d charge requested by defendant and refused, failed to hypothesize that the engineer was keeping a proper lookout, and might not have discovered the mule earlier. Furthermore, conceding all the charge hypothesizes favorable to defendant, the evidence tends to show that the train was being run at such a rate of speed, and under such conditions, as rendered it impossible for the servants or agents having the management of it, to avoid injury to the animal, and that it might have been so operated as to avoid the injury.
This last criticism of the charge is equally applicable, for the condemnation of charge three, requested by defendant and refused.
Affirmed.